    Case 4:19-mj-00647-BJ Document 9 Filed 08/19/19                 Page 1 of 2 PageID 22


                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             )               Case. No. 4:19-MJ-647-BJ
                                     )
BO MAO,                              )
                                     )
      Defendant.                     )
_____________________________________)

            UNOPPOSED MOTION TO CONTINUE PRELIMINARY HEARING

       The defendant, Mr. Bo Mao, by and through counsel respectfully moves this Honorable

Court to continue his preliminary hearing, currently set for August 20, 2019 at 10:00 a.m. until

September 4, 2019.    In support of this motion, counsel states as follows:

       The government filed a criminal complaint against Mr. Mao in the Northern District of

Texas on August 14, 2019.      Mr. Mao made his initial appearance in this Court on August 15,

2019, at which time the Court set a combined preliminary hearing and detention hearing for August

20, 2019.   Following Mr. Mao’s initial appearance, defense counsel has been working with the

government on an agreement by which Mr. Mao would be released, subject to conditions, and in

which the case would proceed by way of an Information,        As part of this agreement, Mr. Mao

agrees to continue his preliminary hearing, set for August 20, 2019, until September 4, 2019.

       Accordingly, Mr. Mao respectfully requests that the Court continue his preliminary hearing

until September 4, 2019, but maintain tomorrow’s court date on the calendar so that he may appear

before the Court for the purpose of setting release conditions.



                                                 1
    Case 4:19-mj-00647-BJ Document 9 Filed 08/19/19                   Page 2 of 2 PageID 23


                                                     Respectfully Submitted,

                                                     JASON HAWKINS
                                                     Federal Public Defender

                                                    BY: /s/ Loui Itoh
                                                    LOUI ITOH
                                                    Asst. Federal Public Defender
                                                    D.C. Bar No. 1018988
                                                    819 Taylor Street, Room 9A10
                                                    Fort Worth, Texas 76102
                                                    (817) 978-2753
                                                    Loui_Itoh@fd.org



                                    Certificate of Conference

I, Loui Itoh, hereby submit the following certificate of conference. Undersigned counsel

conferred with AUSA J. Stevenson Weimer on August 19, 2019. The Government does not

oppose this motion to continue.

                                                               /s/ Loui Itoh
                                                               LOUI ITOH




                                      Certificate of Service

I, Loui Itoh, hereby certify that on August 19, 2019, I electronically filed the Motion to Continue

with the clerk for the U.S. District Court, Northern District of Texas, using the electronic filing

system for the Court. The electronic case filing system sent a “Notice of Electronic Filing” to

AUSA, J. Stevenson Weimer.

                                                               /s/ Loui Itoh
                                                               LOUI ITOH



                                                2
